Rothbock, J.

1. TAXATION: appeal from board of IiOolC© 1 d.p-pearanee.

I. As to the defendant’s appeal. The ruling of the board of equalization was subject to review by appeal to the circuit court within sixty days 1 1 J ■! after the adiournment of the board. The stat-0 ute does not prescribe the steps necessary to be -1 *• «/ taken to perfect the appeal. The record in the case, so far as we have any record, shows that a notice of appeal was served within proper time, and that the notice sufficiently described the matter or order appealed from. It does not appear how or in what manner the service was made. This, however, is immaterial, as the service seems to have been sufficient to cause the defendant to come into court and appear to the proceeding. The appearance cured any defect there may have been in the manner in which the notice was served. Upon the defendant’s appeal the ruling of the circuit court must be affirmed.
2. removal courfftederai taxation ¿f national banks. II. It is not denied that the question involved in the case requires the application of the rule of taxation prescribed by section 5219 of the Eevised Statutes of the United States. The controversy, therefore, involved a federal question. The fact that the laws of the state prescribe the same general rule does not defeat the jurisdiction of the federal courts. If this position be not correct, a state might, by re-enacting any *80federal statute, take away tbe jurisdiction of federal courts-. The case is clearly removable under the act of congress approved March 3, 1875, the provisions of which we need not here repeat. The parties were before the court; a controversy. existed between them in a proceeding involving a question under a federal statute; and we think the order of removal should have been made.
Upon plaintiff’s appeal the judgment will be
REVERSED.